Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered January 23, 2006. The judgment convicted defendant, *1260upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon a plea of guilty of attempted criminal possession of a controlled substance in the fourth degree (Penal Law §§ 110.00, 220.09 [1]). Contrary to the contention of defendant, his general waiver of the right to appeal encompasses his challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Martinez-Diaz, 30 AD3d 1104 [2006], lv denied 7 NY3d 814 [2006]). Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Green, JJ.